Citation Nr: 1144406	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from April 9, 1965, until May 19, 1965. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, and Nashville, Tennessee, respectively.  Jurisdiction of this case is now with the RO in Nashville.

In his June 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board at a local VA office, with regard to his psychiatric disorder claim.  He also requested a hearing in his June 2009 VA Form 9, with regard to his claim under 38 U.S.C. § 1151.  A hearing was scheduled for July 2009 however the Veteran failed to appear because he was in the hospital at the time.  As such, the Board, in November 2010, determined that good cause had been shown for the Veteran's failure to appear and therefore remanded the claim to afford the Veteran another hearing date.  

In January 2011, the Veteran filed a motion to have a new hearing scheduled and requested to have his representative appear on his behalf due to health issues.  In April 2011, the undersigned Veterans Law Judge granted a motion to reschedule the hearing and in the same month, the Board again remanded the claim to schedule the Veteran for another Travel Board hearing.  Such a hearing was scheduled in July 2011; however the Veteran failed to appear without explanation.  Having afforded the Veteran and/or his representative a second opportunity for a hearing with no explanation for not having attended, the Board considers the Veteran's hearing request to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran seeks service connection for an acquired psychiatric disability, as well as VA compensation under 38 U.S.C. § 1151 for a left shoulder disability.  A review of the record reveals that further development is necessary prior to analyzing the claims on the merits.

As to the service connection claim, the Board notes that the Veteran is currently diagnosed with a psychiatric disability, variously diagnosed as anxiety, a panic disorder, depression,  alcohol dependence, dependent personality disorder, borderline intelligence, and bipolar disorder.  

On his enlistment examination report dated in March 1965, his psychiatric evaluation was recorded as normal, and the Veteran denied having had any nervous trouble of any sort.  He entered active service in April 1965.  However, shortly thereafter, the Veteran was referred to the Recruit Evaluation Unit by his company and battalion commanders, as he was described as not being attentive to instructions.  The Veteran admitted to being a slow learner.  According to a Naval Aptitude Board Report, psychological testing revealed that the Veteran read at a 3.1 grade level and scored in the 35th percentile on the SRA nonverbal Test of Intelligence.  Consequently, the Veteran was discharged from the Navy on May 19, 1965, after approximately one month and eleven days of active service.  According to the Record of Discharge, unsuitability was noted as the reason for the Veteran's discharge.  On the May 1965 discharge examination report, the Veteran's psychiatric evaluation was recorded as abnormal, noting that the Veteran's inability to acquire specific learned skills rendered him ineffective and unable to meet minimum training standards.  Under the summary of defects and diagnoses, a notation of "NCD" was recorded.

The Board notes that, in his November 2005 claim, the Veteran indicated that he received psychiatric treatment from July 1965 to August 1965 from the State Hospital in Camp Butler, North Carolina.  There is no indication that these records have been requested, therefore on remand, the RO/AMC should attempt to secure these records.

The current record confirms psychiatric treatment as early as the 1980's.  In this regard, from September 30, 1983, to October 3, 1983, the Veteran was admitted to Carter County Memorial Hospital due to complaints of marked weakness and feeling nervous and "shaky" in the past month.  The discharge summary report showed final diagnoses of alcoholic intoxication and rule out delirium tremors, in pertinent part.  Subsequent medical evidence shows continued psychiatric diagnoses and treatment.

In August 1995, the Veteran was awarded disability benefits from the Social Security Administration due to anxiety-related disorders.

According to a November 2005 letter, Dr. F.H.M., a private physician, indicated that he first saw the Veteran in May 1996 because he was in need of a medication refill for a psychiatric disability.  Dr. F.H.M. stated that he reviewed the Veteran's military record and noted that the Veteran became depressed after being told that he was a slow learner, that he had failed an oral test, and that his reading and verbal skills were at a grade 3.1 level.   Dr. F.H.M. stated that the Veteran wanted to stay in the military even though he did not meet the minimum training requirements.

The Veteran indicates that he had trouble passing the military entrance test on many occasions and that his answers were changed from wrong to right by personnel administering the test in order for him to qualify for entrance.  Once he entered service, the Veteran maintains that the military should have done more psychological testing on him, but instead discharged him and "things got worse." (see notice of disagreement, received in July 2006).   

Significantly, the Veteran has not yet been afforded a VA examination for the purpose of ascertaining whether any current psychiatric disability is related to service.  Because such remains unclear to the Board, the Board concludes that a remand for an examination and opinion is necessary. 

As to the 1151 claim, the Veteran maintains that he did not receive the proper medical treatment for a left shoulder injury while a patient at the VA Medical Center (VAMC) in Salisbury, North Carolina, despite his complaints of pain and requests for x-rays.   

Section 1151 provides for compensation for qualifying additional disability in the same manner as if the additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The record reflects that, in late February 2007, the Veteran was admitted to the Salisbury VAMC after overdosing on drugs in an apparent suicide attempt.  On March 2, 2007, the Veteran, while still a patient at the VAMC, suffered a grand mal seizure and, as a result, fell sustaining injury to his left shoulder, in pertinent part.  The Veteran was discharged from Salisbury VAMC on March 8, 2007.  The Veteran contends that he was offered no medical treatment for his left shoulder during the hospital stay, despite his complaints of pain and reports of functional limitations, and essentially asserts that there was a delay in treating his left shoulder during that VA hospital stay and thereafter.  

On March 15, 2007, the Veteran was referred for VA occupational therapy based on complaints of left shoulder pain despite home treatment.  X-rays and a CT scan of the left shoulder were recommended.  During the assessment, the Veteran reported pain in his left shoulder.  Bruising was shown.  Flexion of the left shoulder was to 90 degrees, which was noted as an improvement since the initial injury.  Ongoing occupational therapy was recommended twice a week with modalities and range of motion exercise, as appropriate for relief of pain and increase in function.

Subsequently in September 2007, x-rays of the Veteran's left shoulder were taken and showed evidence of a deformity at the distal end of the left clavicle and small bony fragments around it.  The acromioclavicular joint was widened and the acromion appeared to be broken off of the scapula and displaced, laterally.  It was noted that these findings were most likely related to previous trauma.  Based on these findings, a consultation with an orthopedist was recommended.

A magnetic resonance imaging (MRI) scan taken in May 2008 suggested that there was a widening of the acromioclavicular space compatible with acromioclavicular separation.  This was noted as a new abnormal finding. 

According to a statement in support of the claim received in June 2008, the Veteran stated that the injury to his left shoulder sustained at the Salisbury VAMC was a result of the carelessness, negligence, mistakes, errors in judgment, and lack of proper skill by VA employees while undergoing medical treatment from March 2, 2007, until March 8, 2007.

The Veteran submitted a lay statement, received in June 2008, from his nephew and the nephew's spouse indicating that the Veteran complained of pain in his left shoulder after his fall.

In light of the above, the Board finds that a VA examination and opinion are necessary with regard to the § 1151 claim for left shoulder disability.  Such an examination has not yet been afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and/or consent from the Veteran, request psychiatric treatment records dated from July 1965 to August 1965 from the State Hospital in Camp Butler, North Carolina.  
2.  Thereafter, schedule the Veteran for an appropriate examination to determine the likely etiology of any current psychiatric disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner should:

a.  identify all acquired psychiatric disabilities currently shown;

b.  opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service;

c.  identify any psychiatric disability that is found to have clearly and unmistakably preexisted the Veteran's military service; and 

d.  if any psychiatric disability is found to have clearly and unmistakably preexisted service, indicate whether such preexisting disorder clearly and unmistakably was NOT aggravated in service.

Any opinions must be reconciled with all evidence of record, to include the Veteran's service treatment and personnel records; a 1983 discharge summary report from Carter County Memorial Hospital; treatment notes dated in 1984 from the Watauga Area Mental Health Center; a June 1997 Hospital report from Community General Hospital in Thomasville, North Carolina; records dated in 1997 and 1998 from Davidson County Mental Health; a February 1998 psychological report from B.M., M.A., Licensed Psychologist; a November 2005 statement from Dr. F. H.M.; all VA medical evidence, and the Veteran's contentions.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his § 1151 claim for a left shoulder disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has additional left shoulder disability due to any delay in VA treatment, and if so, what additional disability resulted from that delay.  

If additional disability did result, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

The examiner should be informed that the regulations for such compensation requires actual causation of the additional disability that is not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability also must not have been due to the Veteran's failure to follow medical instructions.  

Any opinions must be reconciled with all evidence of record, to specifically include a diagnosis of status-post gunshot wound to the left shoulder in 1980 (see September 1994 Tennessee Disability Determination Examination report, see also Veteran's November 2005 claim); a March 1991 private report from Guilford Neurologic Associates reporting arm pain due to heavy lifting; all VA medical evidence; and the lay statements of record.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  All findings and conclusions should be accompanied by complete rationale and should be set forth in a legible report.

4.  After completing the above-requested development and any other deemed necessary, readjudicate the claims on appeal.  If the issues remain denied, the Veteran and his representative must be provided a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto. 

No action is required of the Veteran until he is notified by the agency of original jurisdiction.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


